Citation Nr: 1534881	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  08-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) after August 31, 2011.

2.  Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1963 and from June 1963 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted the Veteran's claim for entitlement to service connection for PTSD and assigned a disability rating of 30 percent, effective January 29, 2007.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

A hearing was held on June 16, 2009 in Muskogee, Oklahoma before a Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.  Unfortunately, the judge who conducted that hearing has since retired from the Board.  The Board offered the Veteran an opportunity to appear at a hearing before another Veterans Law Judge to whom the Chairman has the authority to reassign the appeal for a decision.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 19.3(b), 20.707.  However, in an April 2012 statement, the Veteran indicated that he did not wish to appear at a hearing and requested that the case be considered on the evidence of record.

The Board remanded the case for further development in June 2009.  That development was completed, and the case was returned to the Board for appellate review.

In May 2011, the Board partially granted the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for PTSD by increasing the evaluation of his PTSD to 50 percent.  The Veteran subsequently appealed the Board's decision denying an initial evaluation in excess of 50 percent for PTSD to the United States Court of Appeals for Veterans Claims (Court), and in a December 2011 Order, the Court vacated the May 2011 Board decision and remanded the matter to the Board for development consistent with the Joint Motion for Remand (Joint Motion).

In July 2012, the Board denied the Veteran's claim for entitlement to an initial disability rating in excess of 50 percent for PTSD.  The Veteran subsequently appealed the Board's decision to the Court, and in an April 2013 Order, the Court vacated the July 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion.

The Board subsequently remanded the case for further development in September 2013.  

In January 2014, the Board increased the evaluation of his PTSD to 70 percent from the date of grant until August 31, 2011, and 50 percent thereafter.  The Veteran subsequently appealed that part of the Board's decision denying an initial evaluation in excess of 50 percent after August 31, 2011 to the Court.  In a March 2015 Order, the Court vacated that part of the Board's decision, and it remanded the matter to the Board for development consistent with the parties' Joint Motion.

Of note additional VA treatment records have been added to the record since the most recent supplemental statement of the case.  However, the Veteran made it clear in June 2015 that he wished to waive AOJ review of any additional evidence.

The initial rating issue is decided below.  The TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

From September 1, 2011, the Veteran's service-connected PTSD has not caused either occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, or total social and occupational impairment.


CONCLUSION OF LAW

From September 1, 2011, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must inform the Veteran about (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a current disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial disability rating assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection for PTSD was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran and his spouse.  Pursuant to the September 2013 remand directives, the Appeals Management Center sent the Veteran a development letter asking him to identify private health care providers who provided him treatment for his PTSD and to complete and return VA Form 21-4142 authorizing and consenting to the release of information from private health care providers to the VA.  No response or additional medical evidence was submitted by the Veteran and no private treatment records have been reasonably identified by the record.  VA's duty with regard to the collection of evidence has thus been fulfilled.  

VA examinations with respect to the issue on appeal were obtained in April 2007, May 2010 and November 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical examinations obtained in this case are adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds that the November 2013 VA medical examination substantially complies with the September 2013 remand directive, as the November 2013 VA examiner provided a medical opinion that addressed each of the Board's requested instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Additionally, the evidence of record does not suggest any worsening of psychiatric symptomatology since the most recent VA examination so as to mandate the provision of an additional examination.

Of note, the Veteran's claim was reviewed by the Court of Appeals for Veterans Claims by no argument was advanced that any duty to assist error had been made.  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

In a May 2007 rating decision, the RO granted service connection for PTSD, and assigned a 30 percent disability rating with an effective date of January 29, 2007.  A later rating decision in June 2011 increased the initial disability rating assigned to the Veteran's PTSD to 50 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where PTSD causes occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting) and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

A 100 percent evaluation is warranted where PTSD causes total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The Veteran and his spouse testified at a June 2009 Board hearing.  At that time, the Veteran described feeling tired and having a lack of energy.  He also stated that he experienced forgetfulness, including forgetting what he was supposed to pick up at the store and forgetting what he is talking about.  The Veteran explained that his wife does the majority of the driving because he occasionally lost focus while driving and he had a problem with road rage.  He also described having panic attacks when people put a lot of pressure on him, and said he does not trust people or trust being around a lot of people.  The Veteran's wife stated that he usually does not want to leave the house, and just sits in his chair in front of the television.  She said that the Veteran sleeps in his chair, and she will often have to wake him up when he is crying in his sleep.  She explained that she has never been able to sleep next to the Veteran, because he often wakes up throwing punches.  The Veteran's wife stated that he could only stand being around his young grandchildren for a little while when they come over because he gets irritated, and also explained that the Veteran has problems communicating with people and talking to them without coming off as hateful or mean.  She also said that they go to church and that they have a couple who will come by and talk for a little bit.

The Veteran received treatment from the Oklahoma City VAMC, with records from July 2009 through June 2015 present in his claims file.  The Veteran was consistently assigned a GAF score of 55, suggesting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Physician notes continued to document seclusion, but indicated that medication was helping with some of the symptoms.  In March 2011, a treatment record indicates that the Veteran's mood was fair on medication.  In September 2011, it is noted that the Veteran had fewer flashbacks on the medications and his mood was fair.  Treatment records from January 2012, May 2012, and September 2012 document the same.  In January 2013, a record states that the Veteran reported feeling fine and stated that medications were helping his mood and anxiety.  He added that his depression was much better, and he was experiencing fewer nightmares.  From September 2011 through June 2015, examinations indicated that the Veteran appeared casually groomed and nourished, that he maintained average eye contact, displayed a fair mood and a non-restricted and less labile affect.  He also denied any suicidal or homicidal ideation, as well as any audio or visual hallucinations or delusions.  His thought process was found to be logical and goal directed, with memory grossly intact, and fair insight and judgment.  

VA examined the Veteran in November 2013.  The Veteran reported that he continues to live with his wife, to whom he has been married for approximately 30 years.  He said they get along "great" and that she takes good care of him.  The Veteran also stated that he gets along well with his 4 children, stepson and grandchildren but added, "until they get on my nerves," at which time he needed to just get away.  He explained he had trouble tolerating loud noise and a lot of people around.  This was especially true when out in public, and he does not like to be around a lot of people and gets easily irritated.  The Veteran stated that sometimes he sits in the car while his wife goes into the store to avoid crowds.

The Veteran reported that he retired from the workforce in 1993 or 1994.  After retirement, he initially did not work but then got a job as a dog sitter and caretaker for a family's home.  He reports that he works 8 hours a day 4 days a week, depending on what they need him to do.  His primary job is to take care of two Great Danes, but he also does small odds and ends jobs around the house.  The Veteran reported that he believes he has worked for the family for 18 years, and stated that he likes it because he gets along well with the owners and does not have to deal with other people.

The examiner documented that the Veteran has continued taking psychiatric medication, listing the Veteran's current prescriptions and noting that they all helped him cope better with his depressed/anxious mood, his sleep, and his nightmares.  The Veteran also said he has had individual therapy in the past at the Oklahoma City Vet Clinic.  The Veteran stated that he thinks it helped him too, but noted he did not like going because he avoids talking about combat experiences.  The examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  When reviewing the PTSD Diagnostic Criteria, the examiner indicated that the Veteran has recurrent and distressing recollections of the event, including images, thoughts or perceptions and noted that the Veteran engages in persistent avoidance of the stimuli associated with the trauma and numbing of general responsiveness through efforts to avoid thoughts, feelings or conversations associated with the trauma, efforts to avoid activities, places or people that arouse recollections of the trauma, and markedly diminished interest or participation in significant activities.  The examiner also noted persistent symptoms of increased arousal including difficulty falling or staying asleep and irritability or outbursts of anger. 

The examiner categorized the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He stated that the Veteran does well at his low stress job but only works 32 hours per week.  The examiner noted that the Veteran has a flexible schedule and does not have to be around other people.  The impact of his PTSD on employability, he stated, includes needing to work alone without being around a lot of people.  In a full time setting working around people, the examiner opined that the Veteran would become more irritable and have difficulty concentrating.  The examiner assigned a GAF score of 55 due to the Veteran's severe insomnia and irritability without medication.  He noted that even on medication, the Veteran keeps to himself a lot, has few friends, experiences difficulty staying asleep, and avoids interacting with people, including even his close family members, due to irritability.  

In light of the above evidence, the Board finds that a disability rating in excess of 50 percent is not warranted for the period after August 31, 2011.  Beginning in October 2010, treatment records from the Oklahoma City VAMC indicate that the Veteran's symptoms were improving with medication.  On September 1, 2011, the Veteran reported feeling fair and having few nightmares.  The physician noted that the medication helped with mood and that the Veteran had no anhedonia.  Upon examination, the Veteran appeared fairly groomed and nourished, displayed speech of regular rate, rhythm, and tone, and made eye contact of 85/100.  Mood was noted as fair, with a non-restricted, less labile affect.  No suicidal ideation, homicidal ideation, and no auditory or visual hallucinations were present.  There were also noted to be fewer flashbacks on the medications and no delusions.  Memory was found to be grossly intact, and insight and judgment were both noted as fair.  A GAF score of 55 was assigned, suggestive of moderate symptomatology.  From this date forward, VAMC treatment records continue to indicate improving symptoms with medication, with a January 2013 record stating that the Veteran reported feeling fine and that medications help his mood and anxiety, and that depression was much better.  While the Veteran continued to isolate and demonstrate irritability and anxiety in crowds, the Veteran did report, in his November 2013 examination, that he gets along "great" with his wife of 30 years.  He also stated that he gets along well with his children, stepson and grandchildren but added, "until they get on my nerves," at which point he needs to get away.      

The Board notes that the November 2013 examiner checked a box indicating that the Veteran has difficulty in adapting to stressful circumstances (including work or a worklike setting), and opined that the Veteran would have difficulty with irritability and concentration in a full time setting working with other people.  However, the Veteran's irritability and difficulty in interacting with others is contemplated by the 50 percent criterion of difficulty in establishing and maintaining effective work and social relationships, and the Board finds that this symptom alone, and its effect, does not entitle the Veteran to a higher evaluation.    

Such a conclusion is support by the fact that that same examiner when asked to evaluate which class of symptoms identified in DC 9411 the Veteran's psychiatric most closely identified with selected the 30 percent rating.  That is, the examiner, with full knowledge of the fact that the Veteran experienced irritability found that his psychiatric symptomatology was commensurate with a rating lower than that with which he has been assigned.

The Board notes that while the Veteran continues to experience some level of difficulty in work, family relations, and mood due to his PTSD symptoms, subsequent to September 1, 2011, his improved symptomatology does not approximate the severity of that contemplated by a 70 percent disability rating.  The United States Court of Appeals for the Federal Circuit has held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki 713 F.3d 112, 117 (Fed. Cir. 2013).  If the severity of the symptoms is not comparable to those described in the contemplated disability rating, the fact that the experienced symptoms have adversely impacted a veteran's work, school, family relations, judgment, thinking and mood will not entitle the veteran to a higher rating.  See id at 116.  

The Board notes that the most recent Joint Motion highlighted that a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  The Board decision was vacated, not because of a disagreement with the way the Board weighed and applied the evidence of record, but rather because the Board had not discussed the potential application of Jones.  Jones is highly relevant to this case, since, as discussed above, the Veteran's medication thankfully appears to be having a positive impact on his psychiatric symptomatology.

Having carefully reviewed the holding in Jones, the Board concludes that it is not applicable to 38 C.F.R. § 4.130, DC 9411, as Diagnostic Code 9411 is clearly distinguishable from the Diagnostic Code that was at issue in Jones.

In Jones, the Diagnostic Code on appeal was DC 7319 which makes no mention of medication at all at any disability rating.  This was important the Court explained because other Diagnostic Codes did specifically included references to medication, suggesting that if Congress or VA wanted to allow for consideration of medication, they could.  One of the examples the Court provided of a Diagnostic Code that allowed consideration of medication was 38 C.F.R. § 4.71a, Diagnostic Code 5025 addressing fibromyalgia, which, similar to DC 9411, provides a 10 percent rating when continuous medication is required for control.  Of note, ratings in excess of 10 percent for fibromyalgia do not mention medication, similar once again to DC 9411.  Yet, the Court made no significance of this fact, such as by suggesting for example that the ameliorative effect medication could only be considered at the 10 percent level.  See Jones, at 61-63.  As such, because Diagnostic Code 9411 expressly discusses the possibility that medication improves psychiatric symptomatology, the Diagnostic Code authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  Therefore, the Board finds this case is distinguishable from Jones, and it may consider the effect of medication when rating the Veteran's disability level.  

Such reasoning makes sense, as the intent of the rating schedule is to compensate for impairment in functioning. See 38 C.F.R. § 4.1.  If the medication is able to enhance functioning, the Veteran is effectively more functional. 

The Board finds highly probative the regular psychological treatment records from the VAMC that demonstrate an improvement in the Veteran's symptomatology.  In particular, the Veteran's VAMC treatment records beginning in September 1, 2011 show that his mood was fair and that his judgment and thinking were also noted as fair.  Additionally, while the November 2013 VA examiner stated that the Veteran keeps to himself a lot, has few friends, and avoids interacting with people including his family members due to his irritability, the examiner assessed the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, the criteria consistent with a 30 percent evaluation.  The Board also finds probative the Veteran's statement at that examination that despite his need to isolate himself when his family members make him irritable, he gets along well with his children, stepson, and grandchildren, and gets along "great" with his wife of approximately 30 years.          

While the Veteran's mood and family relations are negatively impacted by his PTSD symptoms to some extent, those symptoms do not include suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting) or an inability to establish and maintain effective relationships, or symptoms similar in their severity.  

While the Board does acknowledge that the Veteran has occupational impairment, occupational impairment is a factor of a 50 percent rating as well as a 70 percent rating.  For a 70 percent rating, it is expected that the psychiatric symptomatology causes an inability to establish and maintain effective relationships.  Here, the Veteran has worked for the same employer for nearly two decades, and has maintained family relationships.  As such, it is not felt that this represents an inability commensurate with a 70 percent rating.  

Moreover, 70 percent rating "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See Vazquez-Claudio at 117 (emphasis added).  As stated above, the evidence shows that subsequent to September 1, 2011, the Veteran was evaluated as having fair mood, thinking, and judgment, and that the Veteran described having positive family-relations.  As such, the Board finds that the evidence does not show that the Veteran experiences impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as those included under the 70 percent criteria.  

As a whole, from September 1, 2011, the Veteran's symptoms of hypervigilance, irritability, difficulty in establishing and maintaining friendships and interacting with other people more closely approximate a disability picture that meets the criteria for a 50 percent rating, which contemplates such symptoms as panic attacks that occur more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.    

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psychiatric disability are adequate in this case.  As noted, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, despite the Board decision being remanded by the Court, there was no suggestion in the JMR that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  As such, the Board concludes that referral for extraschedular consideration is not warranted in this case.


ORDER

A rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) after August 31, 2011 is denied.


REMAND

In April 2015, the Veteran claimed his PTSD rendered him unemployable.  Pursuant to Rice v. Shinseki, 22 Vet.App. 447 (2009), a claim for a TDIU either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the issue of TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


